By the Court.

McDonald, J.
delivering the opinion.
The plaintiff, who was defendant in the Court below, made several requests of the Court to give in charge to the jury, all of which, it is alleged, he refused, and the counsel excepted. The counsel assigns no error on the refusal of the Court to charge as requested, but all his assignments are upon the charge as given, and it does not appear in the record what the charge of the Court was. We ought, perhaps to stop here, inasmuch as it must appear what the charge of the Court was, before an assignment of error can be made upon it
But, inasmuch as the case was argued upon the refusal of the Court to charge as requested, it may be well enough to pronounce our judgement on the requests — and we approve of the judgment of the Court on all the points made in these several requests.
[1.] There was no proof to sustain the first request. The recital in the deed showed no outstanding paramount title in Oliver. A bond is not a title. It is a contract for a title; and tn a different kind of proceeding against Garner, or those who claim under him, by Oliver, his assigns or personal representatives, the recital in the deed of Pollard to Garner would be evidence of notice that the land had been previously sold, and that a bond had been given for a title.
[2.] The rule of damages asked to be given in charge, was *507the rule in actions on deeds with warrant of title. It is different in actions on bond for titles. A party cannot covenant to make a deed, upon the sale of land, and then refuse to convey, and take advantage, for his own benefit, of the increase of value of the land, or rescind a contract he has made, at his pleasure.
Judgment affirmed.